Title: From Benjamin Franklin to Catharine Greene, 6 June 1763
From: Franklin, Benjamin
To: Greene, Catharine


Dear Katy
Philada. June 6. 1763
On my Return from Virginia lately, I found your agreable Favour of April 24. by which I had the Pleasure of learning that you and Mr. Greene and your little ones were well. Your Invitation is extreamly obliging, and certainly I could not have forgiven myself if I had pass’d thro’ New England without calling to see you, and enjoying the Pleasure of finding you in the happy Situation I us’d to wish for you and advise you to. You desire to know the time I expect to be your way. In so long a Journey one cannot be exact to a Day or a Week. I can only tell you, that I purpose setting out tomorrow; and having Business to do, and Friends to see in several Places, I suppose it may be near the End of the Month before I reach your Government. My Thanks to Mr. Green and you for your kind Congratulations on my Son’s Promotion and Marriage. All Happiness attend you both, in which good Wish my Wife joins, and my Children would join if they were here, but they are all in the Jerseys. I am, as ever, dear Katy, with the sincerest Esteem Your affectionate Friend and humble Servant
B Franklin
My Respects to your late Governor and his Lady, your good Sister. Ask him whether he does not find, (as General Shirley told me, when supers[ed]ed by Lord Loudon that he found) a low Seat the easiest.
